Citation Nr: 1132865	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  07-28 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for entitlement service connection for hypertension.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for anemia, to include on a secondary basis.

4.  Entitlement to a rating in excess of 30 percent for chronic gastritis with irritable bowel syndrome.

5.  Entitlement to an initial compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2006, September 2006, and December 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction of the claims folder currently rests with the RO in Atlanta, Georgia.

The January 2006 rating decision granted service connection for hemorrhoids and awarded a noncompensable rating.  In April 2006 the Veteran submitted a handwritten statement which indicates that his hemorrhoids are severe, causing the need for surgery, and that what he suffers from is worth being paid compensation for.  This is construed as a notice of disagreement with respect to the initial rating decision of January 2006.  The September 2006 rating decision denied increased ratings for hemorrhoids and gastritis with irritable bowel syndrome.  The December 2008 rating decision denied reopening the claim of entitlement to service connection for hypertension and denied entitlement to service connection for anemia.  

The Board has a legal duty to consider the new and material evidence issue regardless of the RO's actions.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd at 83 Fed.3d 1380 (Fed.Cir. 1996).  Thus, the Board must first review the RO determination that new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for hypertension.  

Although a Board hearing before a Veterans Law Judge at the Central Office was scheduled for July 2011 and the Veteran received proper notification of the hearing, the Veteran failed to report to the scheduled hearing.  He has not requested that the hearing be rescheduled.  Therefore, the hearing request is considered withdrawn.

The  issues of entitlement to service connection for hiatal hernia (in an October 2006 statement from the Veteran's representative and in a handwritten September 2010 statement from the Veteran), entitlement to service connection for epidermophytosis of the feet (in a May 2007 statement from the Veteran), and entitlement to service connection for gastroesophageal reflux disease (in both a June 2006 statement and a May 2007 statement) have been raised by the record), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for anemia, entitlement to an initial compensable rating for hemorrhoids, and entitlement to a rating in excess of 30 percent for chronic gastritis with irritable bowel syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for hypertension was denied in a December 1995 rating decision; the Veteran perfected an appeal of the decision in June 1997 but later withdrew his appeal in a May 1998 typewritten VA Form 21-4138.

2.  The evidence received since the December 1995 rating decision is neither cumulative nor redundant of the evidence of record, relates to a previously unestablished fact necessary to substantiate the claim, and is sufficient to raise a reasonable possibility of substantiating the claim.

3.  Hypertension was not present during active service or within one year of active service, and the Veteran's hypertension is not otherwise etiologically related to active service.


CONCLUSIONS OF LAW

1.  The December 1995 rating decision that denied service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  Hypertension was not incurred or aggravated during active service, and the incurrence or aggravation of hypertension during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (ie., describes what is meant by new and material evidence under either the old or new standard); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.  

In light of the favorable determination with respect to whether new and material evidence has been submitted to reopen the service connection claim for hypertension, no further discussion of VCAA compliance is needed with respect to such claim to reopen.

The Board notes that in a November 2008 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate his claim for service connection for hypertension, as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  The November 2008 letter appropriately informed the Veteran of all evidence and information required in Kent.  Additionally, the notice letter informed the Veteran as to disability ratings and effective dates.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and VA examination reports, and private medical evidence.  Also of record and considered in connection with the appeal are various written statements submitted by the Veteran and his representative.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Governing Laws and Regulations for Claim to Reopen

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Court has held that in determining whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996) (emphasis added).

Governing Laws and Regulations for Service Connection Claims

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for an injury, the Court generally requires a veteran to show (1) medical evidence of a current disability, (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these elements, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Veterans Court requires a veteran to show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000);  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including hypertension).  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Analysis

I.  Claim to Reopen

Service connection for hypertension was denied in a December 1995 rating decision.  The evidence of record at the time of the December 1995 rating decision included the service treatment records, which did not show evidence of hypertension; outpatient treatment reports from Loma Linda, California from September 1993 to September 1995, which showed stable blood pressure in September 1995; outpatient treatment reports from Riverside California Medical Center from January 1994 to February 1995, which fail to show evidence of hypertension, and a May 1995 VA examination report, which fails to show a diagnosis of hypertension.  

The claim was denied in December 1995 as not well-grounded because there was no evidence of the existence of hypertension in service, within the one year presumptive period following service, or any diagnosis of hypertension that was found to be etiologically related to service.  The Veteran appealed the December 1995 decision; however, in a May 1998 statement, he withdrew his appeal of the issue.  Therefore, the December 1995 decision is final.  38 C.F.R. § 20.1103.

The subsequently added evidence includes VA treatment records showing a current diagnosis of hypertension for which the Veteran was started on medication in February 2006.  While there is no evidence of a nexus, the Board finds that the newly added evidence showing a diagnosis of hypertension is new and material in that the prior December 1995 decision was in part based upon a lack of any diagnosis.  A diagnosis of hypertension is an essential element of the claim and it is new and material for that reason.  As such, reopening of the claim is in order.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 


II.  Service Connection for Hypertension

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that service connection for hypertension is warranted because it began during service.  The Veteran has specifically maintained on several occasions that he received treatment for hypertension during service.

A review of the service treatment records shows no evidence whatsoever of hypertension.  The entrance examination report reflects normal cardiovascular examination and blood pressure of 138/88.  The Veteran denied high or low blood pressure on the accompanying report of medical history.  A May 1975 periodic examination revealed normal cardiovascular examination.  Blood pressure was not checked.  The Veteran indicated that he did not know if he had high blood pressure on the accompanying report of medical history.  He did complain of chest pain.  At the separation examination in July 1976 the Veteran's blood pressure was 120/68.  Cardiovascular examination was normal.  The Veteran denied heart trouble and high blood pressure on the accompanying report of medical history.  The examining physician noted that no defects were found.  An August 1980 reenlistment examination notes that the Veteran denied high or low blood pressure.  Cardiovascular examination was normal.  

A March 1978 VA examination report notes no cardiac complains.  Blood pressure was 132/86 and 140/90.  Examination revealed no clinical evidence of cardiac enlargement, and sinus rhythm was normal.  There were no murmurs or gallops, and there was no arrhythmia, edema, cyanosis or jaundice.  Peripheral arteries and pulses were found to be normal.  There was no diagnosis of hypertension.  

In January 1978 the Veteran filed claims for service connection for kidney infection, a stomach condition, and a foot condition.  He did not file any claim for hypertension at that time.

A June 1982 VA treatment record reflects a blood pressure reading of 128/71.

August 1994 and October 1994 VA treatment records reflect blood pressure readings of 140/88 and 120/90, respectively.  

A September 1995 VA treatment record notes that blood pressure was stable and within normal limits.  It was noted that elevated liver function tests were probably secondary to alcohol abuse.  Another September 1995 VA treatment record notes a diagnosis of rule out hypertension.  It was noted that there was only one episode of elevated blood pressure, which was noted to have occurred on that date.  

In March 1995 the Veteran filed his first claim for entitlement to service connection for high blood pressure.  

A January 1996 blood pressure reading was 154/90.  A repeat test yielded a blood pressure reading of 135/85.  Another January 1996 blood pressure reading was 130/90.  

A March 1996 VA treatment record shows that the Veteran's blood pressure was 145/80.  

A March 1996 private exercise electrocardiogram (EKG) report notes that the Veteran's blood pressure was 120/80 at rest.  No diagnosis of hypertension was done.  

A private medical record in February 2001 notes a blood pressure reading of 160/92.  A May 2001 private treatment record notes a blood pressure reading of 130/80.  

A February 2006 VA treatment record notes a blood pressure reading of 166/97.  A diagnosis of hypertension was made.  It was noted that the Veteran was to start Lisinopril/hydrochlorothiazide.  

After review of the evidence of record, the Board finds that service connection for hypertension is not warranted.  In this regard, there is no evidence in the service treatment records of hypertension.  Moreover, there is no evidence in the post-service medical records of a diagnosis of hypertension until February 2006, which is well past the one year presumptive period.

The Veteran contends that he was treated for hypertension during service.  The service treatment records show that is not true.  In fact, at service separation in 1976 the Veteran denied high blood pressure, and none was found.  His blood pressure at service separation was 120/68 and hypertension was not diagnosed.  Moreover, he filed service connection claims for other disabilities shortly after service; however, he did not file a claim for service connection for hypertension at that time or until more than 10 years later.  Additionally, the 1978 VA examination, which was conducted pursuant to the other service connection claims, did not reflect any evidence of hypertension.  The Veteran's blood pressure readings have ranged from 120/68 up to 160/92.  In fact, he was diagnosed with rule out hypertension in 1995.  However, hypertension was not actually diagnosed at that time or until 10 years later.  When he was diagnosed with hypertension in February 2006, his blood pressure reading was 166/97.

In addition to the lack of evidence of hypertension in service or within one year of discharge therefrom, there is no evidence that the current hypertension is etiologically related to active service.  There is no medical opinion in favor of the claim and there is no indication in the record that the current hypertension is in any way related to active service.  

While the Veteran has not undergone a VA examination in this case, the Board notes that a VA examination or opinion is only necessary if the evidence of record (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that the veteran suffered an event, injury, or disease in service; (c) indicates that the claimed disability or symptoms may be associated with the veteran's service or other service-connected disability, and (d) does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds both that there is no evidence in the service treatment records of any complaints or findings with respect to hypertension, and that there is absolutely no post-service medical evidence which suggests that the currently diagnosed hypertension is in any way related to the Veteran's military service.  Therefore, no VA examination is warranted.

In conclusion, although the Veteran asserts that his hypertension is related to service, he is not competent to provide an opinion requiring medical knowledge, such as a question of medical diagnosis or causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Veteran is competent to give evidence about what he experienced; however, hypertension is not a disability capable of lay observation.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board finds that the evidence of record suggests that the Veteran has current diagnoses of hypertension.  However, the only evidence suggesting an etiological link between the current hypertension diagnosis and service is the Veteran's claim for service connection.  Accordingly, the Board finds that the competent evidence of record fails to establish that the Veteran's hypertension is as a result of his service.  The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107, and 38 C.F.R. 
§ 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Consequently, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for hypertension.


ORDER

As new and material evidence has been received, the claim for service connection for hypertension is reopened.  To this extent, his appeal is granted.  

Service connection for hypertension is denied.


REMAND

In reference to the remaining issues on appeal, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to the claim for entitlement to an initial compensable rating for hemorrhoids, the Board notes that the Veteran's hemorrhoids are currently evaluated under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7336, which provides that a noncompensable evaluation is warranted for mild or moderate hemorrhoids.  A 10 percent rating is warranted for large or thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  

An April 2005 VA fee basis examination report notes complaints of hemorrhoids since service.  It was noted that the Veteran underwent a hemorrhoidectomy in 1984 or 1985 and has been having ongoing problems ever since.  He has occasional fecal leakage once every couple of weeks.  He has frequent hemorrhoidal flare-ups every two or three days with bleeding and pain.  He treats with sitz baths and Preparation-H ointment.  At times the hemorrhoids will protrude significantly after a bowel movement.  Rectal examination showed no evidence of rectal fissure of fecal leakage.  There was no loss of sphincter tone or reduction of lumen.  There were moderate sized internal and external hemorrhoids that are circumferential in the anal region.  There was no evidence of bleeding or thrombosis but there was evidence of frequent recurrence without excessive redundant tissue.  There were also no signs of malnutrition or anemia.  

A June 2006 VA fee-basis examination report notes that the Veteran has constant hemorrhoids for which he uses Anusol.  He complained of difficulty with prolonged sitting.  Blood test results revealed signs of mild anemia.  Examination revealed internal hemorrhoids located at 4 and 7 o'clock.  The hemorrhoids were noted to be reducible.  There was no evidence of bleeding or thrombosis.  There was evidence of frequent recurrence without excessive redundant tissue.

A June 2007 VA fee basis examination report notes that the Veteran has undergone two hemorrhoidectomies but he continues to have recurrence of hemorrhoids.  He also has a stool leakage problem.  His hemorrhoids are constantly present.  He treats with Anusol.  The examiner opined that there is no functional impairment from the hemorrhoids.  Examination revealed no evidence of ulceration, fissures, reduction of lumen, or loss of sphincter control.  Internal hemorrhoids were found to be present and located at 8 o'clock.  These hemorrhoids are reducible and there is no evidence of bleeding.  Thrombosis is absent.  There is no rectum fistula.  There is evidence of frequent recurrence with excessive redundant tissue.  The examiner noted that the condition does not cause significant anemia.

An October 2008 VA treatment record notes a diagnosis of "borderline anemia."

In November 2009 the Veteran had an anal dilation.  In March 2010 he was seen through VA for complains of constant pain that worsens with bowel movements.  He also has episodes of fecal incontinence.  On examination there were no masses.  The Veteran was given a fee basis consult for a colorectal specialist.

Because the Veteran has occasionally been diagnosed with anemia, because in March 2010 he was referred for a colorectal specialist and those records are not in the claims file, and because the most recent examination for the Veteran's hemorrhoids was accomplished in 2007, a new VA examination is required.  Moreover, with respect to the claim for entitlement to service connection for anemia, the Board finds that a new examination will be helpful in determining whether the Veteran in fact has a diagnosis of anemia and if so, what the etiology of the diagnosis is.

With respect to the claim of entitlement to a rating in excess of 30 percent for gastritis with irritable bowel syndrome, the Board notes that VA treatment records from 2009 are not contained in the claims files.  Records in the claims file stop on November 7, 2008 and begin again on January 26, 2010.  Should such VA treatment records exist (the March 2010 VA treatment records indicate that the Veteran had an anal dilation in November 2009; however, those records are not in the claims file), VA is obligated to obtain them.  Therefore, all VA treatment records from the VA facilities the Veteran indicates he was treated at should be sought for the period from November 7, 2008 through January 26, 2010.  Ongoing medical records should also be obtained.  As such, records dated from September 2010 to the present should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Additionally with respect to the increased rating claim for gastritis with irritable bowel syndrome, in light of the abovementioned referral to a colorectal specialist and the fact that the most recent VA examination for this disability was also conducted in 2007, a new VA examination should be scheduled.

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

Because the Board has determined that medical examinations are necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with a claim for increase, the claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all VA treatment records from the VA Medical Center in Atlanta dating from November 7, 2008 through January 26, 2010 and from September 2010 to the present regarding treatment for gastritis with irritable bowel syndrome, anemia and hemorrhoids.  All records obtained should be associated with the claims files.  The records should specifically include the results of the fee basis consult for a colorectal specialist that was mentioned in the March 17, 2010 VA treatment record.

2.  Schedule the Veteran for a VA gastrointestinal examination, by an appropriate specialist, in order to determine the current severity of the Veteran's hemorrhoids and gastritis with irritable bowel syndrome, as well as the nature and etiology of any currently present anemia.

All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail.  

The examiner should address whether the Veteran's hemorrhoids are either mild or moderate; whether they are large or thrombotic, irreducible with excessive redundant tissue evidencing frequent recurrences; or whether they exhibit persistent bleeding with secondary anemia or are with fissures.

The examiner should address whether the gastritis is chronic with multiple small eroded or ulcerated areas and symptoms, or whether it is chronic with severe hemorrhages or large ulcerated or eroded areas.  

The examiner should also address all of the specific symptoms and severity of such symptoms due to the gastritis with irritable bowel syndrome.

With respect to the claim for anemia, based upon the claims folder review, the examination results and sound medical principles, the examiner should provide an opinion with respect to any currently diagnosed anemia as to whether it is at least as likely as not (ie., a 50 percent or better probability) that the disability is etiologically related to service.  

The examiner should provide an opinion as to whether it is at least as likely as not (ie., a 50 percent or better probability) that the Veteran's anemia is caused or aggravated (permanently worsened beyond normal progression of the disorder) by the service-connected hemorrhoids and/or gastritis with irritable bowel syndrome.  If the examiner finds that the anemia is aggravated by the service-connected hemorrhoids and/or gastritis with irritable bowel syndrome, the examiner should quantify the degree of aggravation if possible.  

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  

3.  Then, after any other indicated development is completed, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before returning the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


